Exhibit 10.1




COOPERATION AGREEMENT
This Cooperation Agreement (this “Agreement”), dated as of March 29, 2019 is by
and among (i) Permit Capital Enterprise Fund, L.P. and each of the persons set
forth on Exhibit A (together, “Permit Enterprise”), (ii) Hestia Capital Partners
LP and each of the persons set forth on Exhibit B (together, “Hestia Capital”
and, each of Hestia Capital and Permit Enterprise, an “Investor” and together,
the “Investor Group”) and (iii) GameStop Corp. (the “Company”). In consideration
of and reliance upon the mutual covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Investor Group and the Company agree as follows:
1.Board Appointment and Nomination and Other Company Matters.


In accordance with the Company’s Third Amended and Restated Certificate of
Incorporation (the “Charter”), the Company’s Fifth Amended and Restated By-Laws
(the “By-Laws”) and the laws of the State of Delaware, the Company agrees that
the Board of Directors of the Company (the “Board”) will, following its review
of Don C. Bell III, Christopher P. Carvalho and Lizabeth Dunn (collectively, the
“Group Nominees”) in accordance with the Board’s internal procedures for the
review of director candidates, select one Group Nominee and take all actions
reasonably necessary to appoint such Group Nominee (the “Investor Nominee”)
(other than in the case of the refusal or inability (due to death, incapacity,
family emergency or other emergent circumstance) of such person to serve, in
which case, the Board will appoint his or her substitute chosen in accordance
with Section 1(b)) within 30 days of the date of this Agreement (the date of
effectiveness of such appointment, the “Appointment Date”) as (A) a Company
director, (B) a member of the Nominating and Corporate Governance Committee of
the Board and (C) a member of the Compensation Committee of the Board; provided,
however, that as a condition to such appointment of the Investor Nominee, the
Investor Nominee will have completed and executed the Company’s Non-Management
Director Independence and Committee Compliance Questionnaire, and agreed to
comply with all current and future policies, procedures, codes, rules,
standards, guidelines and confidentiality obligations applicable to all of the
Company’s directors (or any applicable subset thereof), to provide the
information regarding himself or herself that is required to be disclosed for
candidates for directors and directors in a proxy statement under the federal
securities laws of the United States of America and/or applicable New York Stock
Exchange (“NYSE”) rules and regulations and to provide such other customary
information as reasonably requested by the Company. Notwithstanding anything set
forth herein to the contrary, if the Board in its reasonable, good faith
judgment determines, after a customary background check and consultation with
the Investor Group, that none of the Group Nominees satisfies the director
qualification requirements generally applicable to serve as a director of the
Company, the Board will appoint a substitute chosen in accordance with Section
1(b) and such substitute will thereafter be deemed an Investor Nominee for
purposes of this Agreement. The Company is not aware of any information at this
time that would disqualify any of the Group Nominees from service as a director.






--------------------------------------------------------------------------------




(a)The Company agrees that:


i.at the 2019 annual meeting of the Company’s stockholders (the “2019 Annual
Meeting”), the Board will nominate the Investor Nominee (other than in the case
of the resignation, refusal or inability (due to death, incapacity, family
emergency or other emergent circumstance) of such person to serve, in which case
the Board will nominate his or her substitute chosen in accordance with Section
1(b)) for election as a director of the Company, together with, and for the same
term as, the other persons included in the Company’s slate of nominees for
election as directors of the Company at the 2019 Annual Meeting in accordance
with this Section 1(a);


ii.the Board will take all actions reasonably necessary to nominate an
additional independent (as determined under the listing rules of NYSE) director
nominee (the “Company Nominee”) for election as a director of the Company at the
2019 Annual Meeting, with such Company Nominee to be selected by the Board in
its sole discretion, acting in good faith, in accordance with the Board’s
internal procedures, the Charter and the By-Laws; provided, that the Board shall
reasonably consult with the Investor Group with respect to the Board’s selection
of the Company Nominee and consider in good faith the Investor Group’s opinions
and recommendations and any candidates that the Investor Group may propose for
the Board’s consideration; provided, further, that the Board may appoint the
Company Nominee as a Company director at any time prior to the 2019 Annual
Meeting, with the consultation of the Investor Group;


iii.the Board will recommend that the stockholders of the Company vote to elect
eleven (11) persons as directors of the Company at the 2019 Annual Meeting,
which persons shall include the Investor Nominee and the Company Nominee;


iv.the Company will use its reasonable best efforts (which will include
recommending, supporting and soliciting proxies) to obtain the election of the
Investor Nominee and the Company Nominee at the 2019 Annual Meeting; it being
understood that such efforts will be not less than the efforts used by the
Company to obtain the election of any other independent (as determined under the
listing rules of NYSE) director nominee nominated by it to serve as a director
on the Board at the 2019 Annual Meeting;


v.the Board will decrease the size of the Board to eleven (11) members,
effective immediately following the 2019 Annual Meeting, in accordance with the
Charter, the By-Laws and the laws of the State of Delaware; and


vi.the Investor Nominee shall receive (x) the same benefits of director and
officer insurance, and any indemnity and exculpation arrangements available
generally to the directors on the Board, (y) compensation for his service as a
director on the same basis as the compensation received by other non-management
directors on the Board, and (z) such other benefits on the same basis as all
other non-management directors on the Board.






2

--------------------------------------------------------------------------------




(b)During the Cooperation Period (as defined below), the Company agrees that in
the event the Investor Nominee resigns as a director or otherwise refuses to or
is unable to serve for any reason as a director at any time, for so long as each
Investor beneficially owns (which at any such measurement time shall include a
combination of such Investor’s economic and beneficial ownership (as determined
under Rule 13 d-3 of the Exchange Act), and has continuously been since the date
of this Agreement the beneficial owner of, at least 80% of the shares of Class A
Common Stock, par value $0.001 per share, of the Company (the “Company Common
Stock”) that such Investor beneficially owns as of the date of this Agreement
(as set forth in Section 5), the Investor Group will have the right to submit
the name of a replacement director to the Board for its approval (such approval
not to be unreasonably withheld, delayed or conditioned) in accordance with the
Board’s internal procedures, the Charter and the By-Laws and immediately
following such approval, the Board shall appoint such replacement director to
the Board; provided, that if any proposed replacement director is not so
approved by the Board, then the Investor Group will have the right to submit
additional names of proposed replacement directors to the Board for its
reasonable approval in accordance with the Board’s internal procedures, the
Charter and the By-Laws until the Board so approves a replacement director;
provided, further, that any such proposed replacement director will (i) be
independent of each member of the Investor Group, (ii) be considered an
independent director of the Company under the listing rules of NYSE, (iii) have
a comparable amount of business experience as the Investor Nominee being
replaced, (iv) provide the information required by Section 1 and (v) be in
equally good standing in all material respects, as the Investor Nominee being
replaced. The Board shall, in good faith and consistent with its fiduciary
duties, approve or deny any candidate for replacement director as promptly as
reasonably practicable following the Investor Group’s proposal of a candidate.
For the avoidance of doubt, the replacement director will thereafter be deemed
an Investor Nominee for purposes of this Agreement and be entitled to the same
rights and subject to the same requirements under this Agreement applicable to
the resigning Investor Nominee prior to his or her resignation, and such person
will be appointed to the Board to serve the unexpired term, if any, of such
Investor Nominee.


(c)The Company confirms that the Board has appointed George Sherman as Chief
Executive Officer of the Company (the “New CEO”) commencing on or about April
15, 2019 (the “New CEO Start Date”). The New CEO has been appointed as a member
of the Board, effective as of the New CEO Start Date, for a term lasting until
the 2019 Annual Meeting. The Board will nominate the New CEO for election as a
director of the Company at the 2019 Annual Meeting.


2.Cooperation.


(a)Each Investor agrees that, from the date of this Agreement until the earlier
of (i) the date that is 15 calendar days prior to the last day of the advance
notice period for the submission by stockholders of director nominations for
consideration at the 2020 annual meeting of the Company’s stockholders (the
“2020 Annual Meeting”) and (ii) any material breach of this Agreement by the
Company (provided that the Company will have five (5) business days following
written notice from the Investor Group of material breach to remedy such
material breach if capable of remedy) (such period, the “Cooperation Period”),
neither it nor any of its agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors will, or will


3

--------------------------------------------------------------------------------




encourage any other person to, in any way publicly criticize, disparage, call
into disrepute or otherwise defame or slander the Company or the Company’s
subsidiaries, affiliates, successors, assigns, current or former officers,
current or former directors, current or former employees, stockholders, agents
or representatives or any of the Company’s businesses, products or services,
including: (x) in any document or report filed with or furnished to the
Securities and Exchange Commission (the “SEC”) or any other governmental agency,
(y) in any press release or other publicly available format or (z) to any
journalist or member of the media (including without limitation, in a
television, radio, newspaper or magazine interview).


(b)The Company agrees that, from the date of this Agreement until the earlier of
(i) the date that is 15 calendar days prior to the last day of the advance
notice period for the submission by stockholders of director nominations for
consideration at the 2020 Annual Meeting and (ii) any material breach of this
Agreement by any Investor (provided that such Investor will have five (5)
business days following written notice from the Company of material breach to
remedy such material breach if capable of remedy), neither it nor any of its
agents, subsidiaries, affiliates, successors, assigns, officers, key employees
or directors will, or will knowingly encourage any other person to, in any way
publicly criticize, disparage, call into disrepute or otherwise defame or
slander any Investor or any Investor’s subsidiaries, affiliates, successors,
assigns, current or former officers, current or former directors, current or
former employees, stockholders, agents or representatives, or any of Investor’s
businesses, products or services, including: (i) in any document or report filed
with or furnished to the SEC or any other governmental agency, (ii) in any press
release or other publicly available format or (iii) to any journalist or member
of the media (including without limitation, in a television, radio, newspaper or
magazine interview).


(c)During the Cooperation Period, each Investor will cause all shares of Company
Common Stock beneficially owned, directly or indirectly, by it, or by any of its
Affiliates or Associates, or any other securities of the Company for which such
Investor, or any of its Affiliates or Associates, has the right to vote,
directly or indirectly, to be present in person or by proxy for quorum purposes
and to be voted at any meeting of stockholders or at any adjournments or
postponements thereof, and to consent in connection with any action by consent
in lieu of a meeting, in favor of each director nominated and recommended by the
Board for election at any such meeting (including the Investor Nominee and the
Company Nominee).


(d)From the Appointment Date until the earlier of (i) the date that is 15
calendar days prior to the last day of the advance notice period for the
submission by stockholders of director nominations for consideration at the 2020
Annual Meeting and (ii) any material breach of this Agreement by the Company
(provided that the Company will have five (5) business days following written
notice from the Investor Group of material breach to remedy such material breach
if capable of remedy), neither Investor will, and each will cause its respective
Affiliates and Associates to not, directly or indirectly, without the prior
written consent of the Company:


i.acquire, seek or propose (publicly or otherwise) or agree to acquire,
beneficial ownership, directly or indirectly and acting alone or in concert,
whether by purchase, tender or exchange offer, through the acquisition of
control of another person, by joining a partnership, limited partnership,
syndicate or other group, or through swap or hedging


4

--------------------------------------------------------------------------------




transactions or otherwise, any securities of the Company or any rights decoupled
from the underlying securities of the Company that would result in such Investor
(together with its Affiliates and Associates) owning, controlling or otherwise
having any beneficial ownership interest in or aggregate economic exposure to
more than 9.9% of the shares of Company Common Stock outstanding at such time;


ii.seek or propose (publicly or otherwise) to influence or control the
management or policies of the Company;


iii.(A) request (publicly or otherwise) a special meeting of the Company’s
stockholders, (B) submit, participate in or be the proponent of, any stockholder
proposal to the Company, (C) seek representation on, or nominate any candidate
to, the Board, except as expressly set forth in Section 1 hereof or (D) seek
(including pursuing or encouraging any “withhold” or similar campaign) the
removal of any member of the Board;


iv.make a request for any stockholder list or other Company books and records;


v.make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14A-1(1)(2)(iv) of the
Exchange Act) or consents to vote, or seek to advise, encourage or influence any
person with respect to the voting of any securities of the Company or any
securities convertible or exchangeable into or exercisable for any such
securities for the election of individuals to the Board or to approve
stockholder proposals, or become a “participant” in any contested “solicitation”
for the election of directors with respect to the Company (as such terms are
defined or used under the Exchange Act) (other than a “solicitation” or acting
as a “participant” in support of all of the nominees of the Board at any
stockholder meeting);


vi.submit (publicly or otherwise) a proposal or request for, offer of (with or
without conditions), or take any action in support of a proposal or request for,
or offer of, any tender offer, exchange offer, merger, amalgamation,
acquisition, recapitalization, consolidation, sale or acquisition of material
assets, liquidation, dissolution or other extraordinary transaction involving
the Company or any of its subsidiaries or joint ventures or any of their
respective securities, any material change in the capitalization, stock
repurchase programs and practices, capital allocation programs and practices or
dividend policy of the Company, any other material change in the Company’s
business or corporate structure, any modifications to the Charter or the
By-Laws, the delisting of a class of securities of the Company from any stock
exchange or any action that would result in a class of securities of the Company
to become eligible for termination of registration pursuant to Section 12(g)(4)
of the Exchange Act, or take any action which would, or would reasonably be
expected to, require public disclosure regarding any of the types of matters set
forth in this clause (vi);






5

--------------------------------------------------------------------------------




vii.encourage, assist or enter into any discussions, negotiations, arrangements
or understandings with any person not a party to this Agreement (a “Third
Party”) with respect to any of the foregoing, or otherwise form, join,
encourage, influence, advise or in any way participate in any “group” (as such
term is defined in Section 13(d)(3) of the Exchange Act) with respect to any
securities of the Company or otherwise in any manner agree, attempt, seek or
propose to deposit any securities of the Company in any voting trust or similar
arrangement, or subject any securities of the Company to any agreement or
arrangement with respect to the voting thereof (including by granting any proxy,
consent or other authority to vote), except as expressly set forth in this
Agreement;


viii.make any public disclosure, announcement or statement regarding any intent,
purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs or any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;


ix.institute, solicit, encourage, assist or join, as a party, any litigation,
arbitration or other proceedings against or involving the Company or any of its
current or former directors or officers (including derivative actions), other
than (1) an action to enforce the provisions of this Agreement instituted in
accordance with and subject to Section 9, (2) making counterclaims with respect
to any proceeding initiated by, or on behalf of, the Company against an
Investor, or (3) responding to or complying with a validly issued legal process
that neither an Investor nor any of its affiliates initiated, encouraged or
facilitated;


x.enter into any discussions, negotiations, understandings or agreements
(whether written or oral) with, or advise, finance, assist, seek to persuade or
knowingly encourage, any Third Party to take any action or make any statement
with respect to any of the foregoing, or advise, assist, knowingly encourage or
seek to persuade any Third Party to take any action or make any statement with
respect to any of the foregoing, or otherwise take or cause any action or make
any statement inconsistent with any of the foregoing; or


xi.take any action that could reasonably be expected to force the Company to
make a public disclosure with respect to any of the foregoing.


(e)Each Investor also agrees not to, and to cause its Affiliates and Associates
not to, request during the Cooperation Period that the Company (or its
directors, officers, employees or agents), directly or indirectly, amend or
waive any provision of this Section 2 (including this sentence), publicly or in
a manner that is intended to or would reasonably be expected to require public
disclosure of such request.


(f)The Investor Group hereby irrevocably withdraws, effective as of the
Appointment Date, the letter submitted by Hestia Capital to the Company on March
28, 2019, providing notice of its intent to nominate four candidates to be
elected to the Board as directors at the 2019 Annual Meeting (the “Investor
Nomination”), and any related materials or notices submitted to the Company in
connection therewith. As of the Appointment Date, each Investor shall, and shall


6

--------------------------------------------------------------------------------




cause its Affiliates to, cease all efforts, direct or indirect, in furtherance
of the Investor Nomination and any related solicitation in connection with the
Investor Nomination.


(g)The Company and the Investor Group hereby covenant not to assert, commence or
maintain or assist any third party in asserting, commencing or maintaining any
claim, action or proceeding before any court, agency or other governmental
authority (including, without limitation, the SEC) alleging that any public
filings, communications or soliciting materials made or delivered by the Company
or any of the Investors or their respective Affiliates prior to the execution of
this Agreement violates Rule 14a-9 under the Exchange Act, or contains any
statement which, at the time and in light of the circumstances under which it
was made, was false or misleading with respect to a material fact, or omits to
state a material fact necessary to make the statements contained therein not
false or misleading.


(h)Notwithstanding anything set forth in this Agreement to the contrary, nothing
in this Agreement shall prohibit or restrict the Investor Group from (A)
providing its views privately to the Board or management on any matter or to
privately request a waiver of any provision of this Agreement, provided that
such actions are not intended to and would not reasonably be expected to require
public disclosure of such actions, (B) taking any action to the extent
reasonably necessary to comply with any law, rule or regulation or any action
required by any governmental or regulatory authority or stock exchange that has
jurisdiction over the Investor Group or any of their respective Affiliates or
Associates or (C) privately communicating to any of their potential investors or
investors publicly available factual information regarding the Company
consistent with prior practice in each Investor’s annual and quarterly investor
letters.


(i)Nothing in this Agreement shall limit in any respect the actions of any
director of the Company in his or her capacity as such, recognizing that such
actions are subject to such director’s fiduciary duties to the Company and its
stockholders (it being understood and agreed that neither the Investors nor any
of their Affiliates shall seek to do indirectly through any director or other
party anything that would be prohibited if done by any of the Investors or their
Affiliates). Nothing in this Agreement shall prevent the Investor Group from
freely voting its shares of Common Stock (except as otherwise provided in
Section 2 hereto) or taking any actions as specifically contemplated in this
Agreement.


3.Public Announcement.


(a)The Company will announce this Agreement and the material terms hereof
including the terms of this Section 3 by means of a press release in the form
attached to this Agreement as Exhibit C as soon as practicable but in no event
later than 9:00 am, New York City time, on April 1, 2019.


(b)No member of the Investor Group, any of their respective Affiliates or
Associates or the Investor Nominee will issue a press release or make any other
public statement or announcement in connection with this Agreement or the
actions contemplated hereby, other than as mutually agreed by the Company and
the Investor Group.


7

--------------------------------------------------------------------------------




4.Representations and Warranties of the Company. The Company represents and
warrants to the Investor Group as follows: (a) the Company has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated by this Agreement and
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms,
except as enforcement of this Agreement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the right of creditors and subject to general equity
principles.


5.Representations and Warranties of the Investor Group.


(a)Permit Enterprise represents and warrants to the Company as follows: (i) each
member of Permit Enterprise has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated by this Agreement, (b) this Agreement has been duly
and validly authorized, executed and delivered by each member of Permit
Enterprise, constitutes a valid and binding obligation and agreement of each
member of Permit Enterprise and is enforceable against each member of Permit
Enterprise in accordance with its terms, except as enforcement of this Agreement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles and (c) as of the date of this
Agreement, Permit Enterprise beneficially owns (which includes a combination of
Permit Enterprise’s economic and beneficial ownership (as determined under Rule
13d-3 of the Exchange Act)) 1,107,925 shares of the Company Common Stock which
represents 1.09% of the issued and outstanding shares of the Company Common
Stock reported by the Company in its Quarterly Report on Form 10-Q, dated as of
December 11, 2018. Permit Enterprise agrees during the Cooperation Period to
update and advise the Company of Permit Enterprise’s beneficial ownership (which
shall include a combination of Permit Enterprise’s economic and beneficial
ownership (as determined under Rule 13d-3 under the Exchange Act)) of shares of
Company Common Stock as of such date as the Investor Nominee ceases to be
director, as promptly as practicable after such date.


(b)Hestia Capital represents and warrants to the Company as follows: (i) each
member of Hestia Capital has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated by this Agreement, (b) this Agreement has been duly
and validly authorized, executed and delivered by each member of Hestia Capital,
constitutes a valid and binding obligation and agreement of each member of
Hestia Capital and is enforceable against each member of Hestia Capital in
accordance with its terms, except as enforcement of this Agreement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles and (c) as of the date of this
Agreement, Hestia Capital beneficially owns (which includes a combination of
Permit Enterprise’s economic and beneficial ownership (as determined under Rule
13d-3 of the Exchange Act)) 206,900 shares of the Company Common Stock which
represents 0.20% of the issued and outstanding shares of the Company Common
Stock reported by the Company in its Quarterly Report on Form 10-Q,


8

--------------------------------------------------------------------------------




dated as of December 11, 2018. Hestia Capital agrees during the Cooperation
Period to update and advise the Company of Hestia Capital’s beneficial ownership
(which shall include a combination of Hestia Capital’s economic and beneficial
ownership (as determined under Rule 13d-3 under the Exchange Act)) of shares of
Company Common Stock as of such date as the Investor Nominee ceases to be
director, as promptly as practicable after such date.


6.Definitions. For purposes of this Agreement:


(a)the terms “Affiliate” and “Associate” have the respective meanings set forth
in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”);


(b)the terms “beneficial owner” and “beneficially own” have the same meanings as
set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act except
that a person will also be deemed to be the beneficial owner of all shares of
the Company’s capital stock which such person has the right to acquire (whether
such right is exercisable immediately or only after the passage of time)
pursuant to the exercise of any rights in connection with any securities or any
agreement, arrangement or understanding (whether or not in writing), regardless
of when such rights may be exercised and whether they are conditional, and all
shares of the Company’s capital stock which such person or any of such person’s
Affiliates or Associates has or shares the right to vote or dispose; and


(c)the terms “person” or “persons” mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature.


7.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard to this
Agreement will be in writing and will be deemed validly given, made or served,
if (a) given by email, when such email is sent to the email address set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this Section:


if to the Company:
GameStop Corp.
625 Westport Parkway
Grapevine, TX 76051
Attention:      Daniel Kaufman (DanielKaufman@gamestop.com)


9

--------------------------------------------------------------------------------




with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention:    Frank J. Aquila (aquilaf@sullcrom.com)
Melissa Sawyer (sawyerm@sullcrom.com)


if to the Investor Group:
Hestia Capital Partners, LP
175 Brickyard Rd, Suite 200
Adams Township, PA 16046
Attention:      Kurtis J. Wolf (kwolf@hestiacapital.com)


Permit Capital Enterprise Fund, L.P.
100 Front Street, Suite 900
West Conshohocken, PA 19428
Attention:     John C. Broderick (john.broderick@permitcap.com)


with a copy to:
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention:    Elizabeth Gonzalez-Sussman (egonzalez@olshanlaw.com)
Steve Wolosky (swolosky@olshanlaw.com)


8.Expenses. All attorneys’ fees, costs and expenses incurred in connection with
this Agreement and all matters related to this Agreement will be paid by the
party incurring such fees, costs or expenses; except, that within ten (10)
business days following receipt of reasonably satisfactory documentation
thereof, the Company will reimburse the Investor Group for its reasonable
out-of-pocket fees and expenses incurred in connection with the 2019 Annual
Meeting and this Agreement and any matter related to this Agreement, including
the nomination process and the negotiation, execution and effectuation of this
Agreement, in an amount not to exceed $100,000 in the aggregate.


9.Specific Performance; Remedies.


(a)The Company and the Investor Group acknowledge and agree that irreparable
injury to the other parties hereto would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that, in furtherance and not in
limitation of


10

--------------------------------------------------------------------------------




Section 9(b), the Company and the Investor Group will be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other remedy to which they are entitled at law or in equity. FURTHERMORE, EACH
OF THE COMPANY AND THE INVESTOR GROUP (A) IRREVOCABLY WAIVES THE RIGHT TO TRIAL
BY JURY AND (B) AGREES TO WAIVE ANY BONDING REQUIREMENT UNDER ANY APPLICABLE
LAW, IN THE CASE ANY OTHER PARTY SEEKS TO ENFORCE THE TERMS BY WAY OF EQUITABLE
RELIEF. THIS AGREEMENT WILL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.


(b)Notwithstanding any other Section in this Agreement and without limiting any
other remedies the Company may have in law or equity, in the event that any
Investor (or any Affiliate or Associate of such Investor) fails to perform or
otherwise fulfill its obligations set forth in Section 2 in any material
respect, and has not remedied such failure or non-fulfillment if capable of
being remedied or fulfilled within five (5) business days following written
notice from the Company of such failure or non-fulfillment, (i) the Company will
not be required to perform or fulfill its obligations set forth in Section 1 or
Section 2 and (ii) the Investor Nominee will promptly tender his or her
resignation as a member of the Board effective immediately upon its acceptance
by the Company; provided, that, in the case of clause (ii), the Investor Nominee
will not be required to tender his or her resignation as a member of the Board
in the event the Investor Nominee is independent of each member of the Investor
Group. As a condition to nomination and/or appointment to the Board pursuant to
this Agreement, the Investor Nominee will have executed an irrevocable letter
agreement with the Company in which the Investor Nominee will agree to resign if
required in accordance with the immediately preceding sentence.


10.Severability. If at any time subsequent to the date hereof, any provision of
this Agreement is held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision will be of no force and effect, but the
illegality or unenforceability of such provision will have no effect upon the
legality or enforceability of any other provision of this Agreement.


11.Termination. This Agreement will terminate on the expiry of the Cooperation
Period; provided, that if the Appointment Date has not occurred by April 30,
2019, the Investor Group shall have the right following such date to terminate
this Agreement upon written notice to the Company.


12.Counterparts. This Agreement may be executed in one or more counterparts and
by scanned computer image (such as pdf), each of which will be deemed to be an
original copy of this Agreement.


13.No Third Party Beneficiaries. This Agreement is solely for the benefit of the
Company and the Investor Group and is not enforceable by any other persons. No
party to this Agreement may assign its rights or delegate its obligations under
this Agreement, whether by operation of law or otherwise, and any assignment in
contravention hereof will be null and void.


11

--------------------------------------------------------------------------------




14.No Waiver. No failure or delay by either party in exercising any right or
remedy hereunder will operate as a waiver thereof, nor will any single or
partial waiver thereof preclude any other or further exercise thereof or the
exercise of any other right or remedy hereunder.


15.Entire Understanding. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior and contemporaneous agreements, memoranda, arrangements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter of this Agreement. This Agreement may be amended
only by an agreement in writing executed by the Company and each member of the
Investor Group.


16.Interpretation and Construction. Each of the Company, Permit Enterprise and
Hestia Capital acknowledges that is has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said counsel.
Each party and its counsel cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto exchanged among the parties will be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the Company and the Investor Group, and any
controversy over interpretations of this Agreement will be decided without
regard to events of drafting or preparation.


[Signature page follows]










12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.


GAMESTOP CORP.
By:
/s/ Daniel J. Kaufman
 
Name:
Daniel J. Kaufman
 
Title:
EVP, Chief Administrative Officer and
Chief Legal Officer

PERMIT CAPITAL ENTERPRISE FUND, L.P.
By:
/s/ John C. Broderick
 
Name:
John C. Broderick
 
Title:
Partner

PERMIT CAPITAL, LLC
By:
/s/ John C. Broderick
 
Name:
John C. Broderick
 
Title:
Partner

PERMIT CAPITAL GP, L.P.
By:
/s/ John C. Broderick
 
Name:
John C. Broderick
 
Title:
Partner

JOHN C. BRODERICK
By:
/s/ John C. Broderick
 
Name:
John C. Broderick



























[Signature Page to Cooperation Agreement]








--------------------------------------------------------------------------------




HESTIA CAPITAL PARTNERS LP
By:
/s/ Kurtis J. Wolf
 
Name:
Kurtis J. Wolf
 
Title:
Managing Director

HESTIA CAPITAL MANAGEMENT, LLC
By:
/s/ Kurtis J. Wolf
 
Name:
Kurtis J. Wolf
 
Title:
Managing Director

KURTIS J. WOLF
By:
/s/ Kurtis J. Wolf
 
Name:
Kurtis J. Wolf



































[Signature Page to Cooperation Agreement]






--------------------------------------------------------------------------------







EXHIBIT A
Permit Enterprise Affiliates
1.
Permit Capital, LLC

2.
Permit Capital GP, L.P.

3.
John C. Broderick





--------------------------------------------------------------------------------




EXHIBIT B
Hestia Capital Affiliates
1.
Hestia Capital Management, LLC

2.
Kurtis J. Wolf









--------------------------------------------------------------------------------




EXHIBIT C
Form of Press Release


[Attached]




